Shekwood, J.
(concurring). — Considering the importance of the subject, the eases and the statutes which have been reviewed in the minority opinion, I *105have deemed it best to add a few additional observations.
Our early statute touching the point in hand, as appears from statutes, 1835, was the following.
“Sec. 20. Whenever, in the progress of any trial, in any civil suit depending in any court of record, either party shall except to the opinion of the court and shall write his exception, and pray the court to allow and sign the same, the person or persons composing the court, or the major part of them, shall (if such bill be true) sign the same; and if they refuse to sign such bill on account that it is untrue, they shall certify thereon, under their hands, the cause of such refusal.” Statutes, 1835, p. 464.
The statute as above set forth, remained the same in 1845. See Revised Statutes of Missouri of that year, p. 820, sec. 25.
The statutory rule thus laid down was, however, so far relaxed in practice that it was held that upon consent of parties, entered of record, the trial court might grant permission to file a bill of exceptions in vacation. This relaxation of the rule and its precise limits are accurately set forth in State v. McO’Blenis, 21 Mo. 272, and in Mentzing v. Railroad, 64 Mo. 25. Other cases speak of consent of parties entered of record to the filing .of a bill of exceptions, but in a vague way; what they evidently mean is the rule as above indicated.
In 1849, under the provisions of the new code, it was provided that: “Exceptions may be taken to the opinions of the circuit court during the progress of any civil action, and bills of exceptions shall be allowed, signed, and made part of the record, in the manner as heretofore” (Laws, 1849, p. 93, sec. 6.); thus giving a legislative sanction to the prior rulings of this court on the point in hand.
*106Under the rulings aforesaid, of course the court was powerless to grant, by entry of record, permission to one of the parties litigant to file a bill of exceptions in vacation, unless with the consent of the adverse party; nor could such parties make any entry of record, without the permission of the cowrt. Thus the law was until the revision of 1855, when the legislature made a change in the law as it then stood, by providing that: “Such exception may be .written and filed at the time, or during the term of the court at which it is taken, and not after.” R. S. 1855, p. 1264, sec. 28.
Notwithstanding this rigid and restrictive legislative provision, bills of exceptions continued, by permission of court and the consent of parties, to be filed in vacation as before. Blankenship v. Railroad, 48 Mo. 376; West v. Fowler, 55 Mo. 300; Dinwiddie v. Jacobs, 82 Mo. 195. Then, by some singular judicial aberration, it was solemnly decided by this court that unless the consent of the trial court affirmatively appeared to the order granting permission to file the bill of exceptions in vacation, no validity would attach to such bill thus filed, notwithstanding the record showed consent of both parties to the extension. Spencer v. Railroad, 79 Mo. 500, and cases cited.
Thus matters remained until the Rime case came up to this court for determination. 88 Mo. 392. There the entry showed that: “On motion of said defendant and by consent of plaintiff, leave is given said defendant to file bill of exceptions thirty days after this term.” And it was seriously urged by plaintiff in that case, that “the record shows consent only of plaintiff for defendant to file its bill of exceptions in this case.” But it was ruled that “the very fact that, the court made the order sufficiently shows its consent thereto,” etc. It was upon this basis that I made the remarks, in the concurring opinion, already attributed to me, in *107which I distinctly recognized that tioo things were requisite in extending the time for filing a bill of exceptions: First, an order of record extending the time; second, which order should include the consent of the parties litigant as the groundwork in, and recitals of, such order. And that the consent of the court ex vi termini, was implied in the fact that the order was made at all.
As shown by some of the cases cited, and by many .others, very often controversies over the validity of bills of exceptions arose because an order for extension of time was made by the court upon the application alone of the losing party, and without the consent of his adversary and such order was held invalid, and likewise the bill. Mentzing v. Railroad, 61 Mo. 25, and eases cited; Dinwiddie v. Jacobs, 82 Mo. 195.
In this posture of affairs the act of 1885 was enacted, which substitutes for the words quoted from the revision of 1855, this language: “Such exceptions may be written and filed at the time or during the term of the court at which it is taken, or within such time thereafter as the court may by an .order of record allow.” Laws 1885, p. 215. It will-be noted that this change eliminates any necessity for consent of parties, but permits an extension of time to be granted to “such time thereafter as the court may by entry of record allow.” The necessity of an order of court is distinctly" recognized in the amendatory enactment, thereby ratifying previous decisions of this court on this subject, but modifying them only to the extent of obviating the consent of parties to the order of extension.
The case of State v. Mayor, 99 Mo. 602, was not determined until after the enactment of the section now to be noticed, and consequently, could have had *108no effect on legislation now to be commented on. In the revision of 1889, occurs this section:
“Such exceptions may be written and filed at the time or during the term of the court at which it is taken, or within such time thereafter as the court may by an order entered of record allow*, which may be extended by the court or judge in vacation for good cause shown, or within the time the parties to the suit in which such bill of exceptions is proposed to be filed, or their attorneys, may thereafter in writing agree upon, which said agreement shall be filed by the clerk in said suit and copied into the transcript of record when sent to the supreme court or courts of appeals.” B. S. 1889, sec. 2168.
On the section just quoted I have placed an asterisk, indicating the end of the act of 1885, and the enlargement of that act Is shown by the words which follow. Prom these premises, these things seem clear to my mind: That the legislature by including the former portion of the ■ act of 1885 in the revision of 1889, intended to retain the provisions of the act of 1885 intact, so far as to make the order of the court the basis of any further extension of time which time might be further extended by the court or judge in vacation, for good cause shown, and that after the court by its order of record, in the first instance, had extended the time beyond the term, then the parties litigant or their attorneys, might “thereafter” grant further extension of time by an agreement in writing filed with the clerk, etc. Unless, as has been properly remarked, the adverb “thereafter” which means afterwards, or after that, does not refer to a previous extension of time granted by the court, then the term is “wholly meaningless.” If, as is claimed, the adverb thereafter does not have a previous extension of time as its predicate, then the sentence thus construed is at war with all known rules *109of grammar and logic, and leaves the parties litigant •without any entry of record to determine in the dim and misty future the indefinite and nebulous “thereafter,” when a stipulation in writing shall be filed, and when a bill of exceptions prepared. The act as it is, is sufficiently loose already in structure, without administering to it such a cathartic course of treatment, as the minority propose.
I have no conception what “the spirit of the age” has to do with construing the section of the statute now under discussion, as it is a commentator I have never yet consulted; nor do I see what relevancy in this investigation has the case of Sir Henry Yane, 1 Lev. 68, nor why it has been cited, except to compare the action of the court in that case, with the action of the majority in this one. I admit to feeling sorry for Sir Henry, in an historical sense, seeing that his trouble occurred anno 14 Car. II, A. D. 1662, some two.hundred and. thirty-one years ago; but as I read the record, he was not refused permission to “file his bill of exceptions,” but the'court refused to accept it, that is, to seal the bill thus tendered; and this was the correct ruling at that time, as to all criminal cases as shown by an unbi’oken line of English precedents.
But, considering the circumstances of that case, of the then and noto, since comparisons seem to be in vogue, I think that the ruling therein may perhaps favorably compare with that in ParJcer’s case, 106 Mo. 217, which was determined, “in the light of this age,” and under the. full operation of the “present liberal” and “remedial” provisions of section 2168, where the time allowed poor Parker to £ ‘file his bill of exceptions, ’’ was limited to some two hours.
As to “the criticisms of the bench and bar,” upon our ruling herein, it is enough to say that they possess no terrors for those who discharge what they conceive *110tobe their duty; if unjust they fall harmless; if just they are merited, and there is no escaping them, and, besides, there is ample time to file them in term or vacation, without order of court or consent of counsel.